DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1, 5, 8-18 and 21-23 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art on record, are those recited in the previous action, however these references are deficient in the teaching of the amended portions of independent claim 1 (i.e. from “wherein an inner surface of the pipe… upper connector.”). The closest prior art which would provide teachings relevant to the amended portions of the claim is believed to be Zhao (US20140299683A1) who teaches a connection mechanism for a spray arm to a pipe (abstract). The fitting provides recesses that couple to corresponding stepped portions wherein the connection does not extend the entirety of the connection fitting (see Figs.1-2). The Zhao reference at best would provide a method of connecting a rotating component to a stationary one, which examiner believes to not be combinable with the primary reference cited in the previous action. However, even if such references could be combined they do not teach the specific configuration claims by applicant in amended claim 1. Accordingly, there appears to be no prior art, on the record, which cures the deficiencies of those references recited, while also providing one of ordinary skill in the art with reasonable motivation to perform a modification that would render the invention of claim 1 obvious. Thus, claim 1 and its dependents are considered to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711